Citation Nr: 1734011	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  06-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 50 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the appeal was transferred to the RO in Columbia, South Carolina.  The December 2005 rating decision assigned a 0 percent rating for migraine headaches.  Pursuant to a September 2011 Board remand, the RO granted a 30 percent rating for migraine headaches effective June 21, 2005.  A September 2012 remand resulted in an October 2016 rating decision, which assigned a 50 percent rating initial rating for migraine headaches, the highest schedular rating available for migraine headaches. The Veteran continued to pursue the appeal for extraschedular benefits after he withdrew a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REMAND

The Board sincerely regrets having to remand the Verteran's claim once again.  However, this is necessary to ensure that the Veteran received all consideration due him under the law.  Additional development is warranted with respect to the claim for a higher initial rating for headaches on an extraschedular basis.

In statements in support of the claim, the Veteran reported that he experiences headaches so severe that he is unable to perform activities of daily living and has to lay down in a dark room.  He reported in an October 2011 VA examination that sometimes his whole head hurt.  While he was not working at the time of the examination, he reported that when he last worked he had to take at least two days off every two months.  The examiner opined that the Veteran could not maintain any work because of frequent headaches. 

At an October 2012 VA examination, the Veteran stated that he had three to four severe headaches every week that included severe pounding type pain in the right temporal area and that lasted up to five to six hours.  The Veteran stated that he had dizziness, and sensitivity to light and loud music.  He reported a change in vision and vomiting associated with the headaches.  The Veteran stated that he also had to lay in a dark room and rest for relief.  The examiner opined that the Veteran was employable and that he had no functional impairment secondary to migraine headaches. 

The examiner opined with regard to the Veteran's headaches that he had no characteristics of prostrating attacks of migraine headache pain, but then, indicated that he had prostrating attacks more frequently than once per month, but the Veteran's headache condition did not impact his ability to work. 

A disability benefits questionnaire (DBQ) completed in April 2014 notes that the Veteran had characteristics of prostrating attacks of migraine headache pain that happen more frequently that once per month.  Further it is noted that the Veteran had very frequent prostration and prolonged attacks of non-migraine headache pain.

The Veteran contends that he is entitled to rating greater than 50 percent, alleging that the schedular ratings are inadequate, and that he has an exceptional headache disability that is not adequately contemplated by Code 8100.  

The Board can consider whether the Veteran's claims warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321 (b)(1) (2016).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  If not, the adjudicator must determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulation as governing norms, such as marked interference with employment and frequent periods of hospitalization.  If so, the case is referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § C.F.R. § 3.321(b)(1) (2016).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular rating if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  Although the Board may not assign an extraschedular rating in the first instance, the Board must specifically adjudicate whether to refer a case for consideration of the assignment of an extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board found that the matter should be referred for extraschedular consideration in a September 2012 remand.  It does not appear from the record that referral to the appropriate VA official for consideration of the assignment of an extraschedular rating occurred.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to an increased rating for headaches to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of the assignment of an extraschedular rating.

2.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

